In an action to recover damages for breach of contract and fraud, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County, dated July 10, 1985, as upon reargument, adhered to its original determination denying the defendant’s motion to vacate a default judgment.
Ordered that the order is affirmed, with costs, for reasons stated by Justice Stolarik in his memorandum decision of January 22, 1985 at the Supreme Court, Rockland County. Mollen, P. J., Brown, Weinstein and Rubin, JJ., concur.